United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-836
Issued: December 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a December 17, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has established an emotional condition causally
related to compensable work factors; and (2) whether OWCP properly denied her request for
reconsideration without review of the merits of the claim, under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 10, 2010 appellant, then a 44-year-old cashier, filed an occupational disease
claim (Form CA-2) alleging that she suffered anxiety and panic attacks as a result of her federal
employment. She stated on the claim form that her condition was due to “overwhelming
workload and recent on the job problems. I also had a PTSD [post-traumatic stress disorder]
flashback.”
In an undated statement received on August 31, 2010, appellant listed specific dates with
a brief statement, such as “Nov[ember] 25, 2009 -- request for assistant due to overwhelming
workload. No help at this time.” and “June 2, 2010 -- Requested status of the proposed Agent
Cashier coverage. No help at this time.” Appellant also referred to a June 15, 2010 incident
when she “Requested to a change of accountability” because she did not feel comfortable writing
a check for $70,000.00 for a change order. According to her by the end of the day she had a
PTSD flashback, with a panic and anxiety attack. Appellant stated she was not required to work
overtime but from September 2009 to May 2010 she worked an extra 30 minutes to an hour to
keep up with the workload.
By letter dated August 11, 2010, the employing establishment’s Office of Resolution
Management indicated that appellant had filed a complaint on August 3, 2010. A counselor’s
report regarding the complaint indicated that appellant had received a written counseling on
June 4, 2010 for leaving work on May 21, 2010.2 The counselor also indicated that appellant felt
she was discriminated against on the basis of reprisal (contacting the union) and disability when
appellant made another request for assistance on May 21, 2010. In addition, appellant claimed
discrimination when her supervisor threatened to cancel her leave on June 15, 2010.
In a September 24, 2010 statement, a supervisor indicated that in November 2009
appellant had requested help from the former fiscal officer and a coworker had been assigned to
help her with cashier duties. The coworker, however, filed grievances over the reassignment and
the employing establishment tried to reach a settlement. The supervisor stated that he became
acting Chief Fiscal Officer in February 2010 and tried to work with appellant on reducing
workload through a more efficient work process, but she was resistant. When appellant was
informed on June 4, 2010 that an employee would be permanently assigned to the cashier’s
office, she again became angry and left work. With respect to writing a check for $70,000.00,
the supervisor explained that appellant was required to maintain a sufficient cash supply, but she
repeatedly refused to follow procedures. According to the supervisor, on June 15, 2010, just
prior to appellant’s vacation, an emergency situation was created as she did not order sufficient
cash supplies and her leave was cancelled until the situation could be remedied. The supervisor
stated that the cashier job was not more stressful than other accounting jobs, that appellant was
able to complete the assigned tasks in a normal workday. As to May 21, 2010, the supervisor
stated that appellant left work without providing advance notice and received written counseling.
With respect to medical evidence, appellant submitted reports from Dr. Lynda Freeman, a
psychiatrist. In a report dated April 20, 2010, Dr. Freeman noted a history of panic
2

The record contains a June 4, 2010 letter advising that it was unacceptable to leave the cashier’s office
unmanned on May 21, 2010.

2

disorder/depression, and stated that appellant had been frustrated by an incident at work with a
money order. The record also contains reports from a social worker and physician’s assistant.
By decision dated October 26, 2010, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish appellant’s claim.
Appellant requested reconsideration of her claim. By decision dated December 17, 2010,
OWCP reviewed the case on its merits. It made a factual finding that a compensable work factor
was established: “You advised your supervisor on many occasions that you were feeling
overwhelmed by the workload and requested assistance. You were told assistance would be
forthcoming, but did not receive any.” No additional compensable work factors were found, and
OWCP found the medical evidence insufficient.
On January 14, 2011 appellant again requested reconsideration. She submitted a
January 6, 2011 report from Dr. Robert Fleury, who stated that she came in for an opinion
regarding her claim for disability related to an incident at work. Dr. Fluery provided results on
examination and diagnosed major depressive disorder, recurrent, panic disorder with
agoraphobia and PTSD. He stated that the adjustment problems appellant had while working at
the employing establishment had improved with counseling and medication, and did not
constitute a basis for a disability claim.
By decision dated February 1, 2011, OWCP declined to review the merits of the
emotional condition claim. It found the reconsideration request was insufficient to require a
merit review.
LEGAL PRECEDENT -- ISSUE 1
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.3 This burden includes the submission of detailed
descriptions of the employment factors or conditions which she believes caused or adversely
affected the condition or conditions for which compensation is claimed.4 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
3

Pamela R. Rice, 38 ECAB 838 (1987).

4

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

5

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

3

position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8
ANALYSIS -- ISSUE 1
Appellant has filed a claim for an emotional condition causally related to her federal
employment. The initial issue is whether she has alleged and substantiated compensable work
factors with respect to her claim. The Board notes that appellant did not submit a detailed
statement regarding the factual background of her claim. OWCP stated that the compensable
work factors were that she felt overwhelmed by the workload, requested assistance, was told
assistance would be forthcoming, but none was provided. No additional explanation was
provided by OWCP, other than to indicate the allegations were established as factual by the
record.
As noted above, a reaction to assigned work duties is a compensable work factor. To the
extent appellant was reacting to the performance of her work duties, this is a compensable work
factor. But as to an excessive workload, there was no probative evidence establishing overwork
itself as a compensable factor. Appellant did not describe her work duties in detail and the
statement from the supervisor did not establish that the job duties were excessive. A claim of
overwork must be supported by a detailed factual statement as to work duties and supporting
evidence.9 With respect to OWCP’s finding that the employing establishment did not provide
assistance when requested, this is an administrative matter. As noted above, there must be
evidence of error or abuse in an administrative matter to establish a compensable work factor.
No evidence of error or abuse was presented. The employing establishment explained that
appellant was provided assistance, but the employee filed a grievance and the issue had to be
resolved before assistance could be provided.
The Board accordingly finds the only compensable work factor would be a reaction to the
performance of assigned cashier duties. There is no evidence establishing a compensable work
factor regarding overwork or the denial of assistance. As to other allegations, again the Board
notes that appellant did not provide detailed factual statements. To the extent appellant was
alleging a reaction from the requirement to keep an adequate money supply by writing a check
for a large amount, there was no evidence of error or abuse by the employing establishment. The
6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

9

See Robert Breeden, 57 ECAB 622 (2006); William P. George, 43 ECAB 1159 (1992).

4

record indicates that appellant received a disciplinary letter for her actions on May 21, 2010 and
was threatened with a cancelling of her leave in June 2010. These are also administrative actions
of the employer, and there must be evidence of error or abuse.10 Appellant filed a complaint
with the employing establishment’s Office of Resolution Management alleging discrimination
and reprisal, but there is no probative evidence of record in this regard.
No additional
compensable work factors have been substantiated by the evidence of record.
With respect to the medical evidence, there is no report with a rationalized opinion on
causal relationship between a diagnosed condition and the compensable work factor.
Dr. Freeman did not discuss appellant’s work duties or provide an opinion on causal relationship
with a compensable work factor. The reports of a physician’s assistants or social workers do not
constitute probative medical evidence as these are not physicians under FECA.11 The Board
accordingly finds that appellant did not meet her burden of proof in this case.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,12
OWCP’s regulations provide that a claimant may obtain review of the merits of the claim by
submitting a written application for reconsideration that sets forth arguments and contains
evidence that either “(1) shows that OWCP erroneously applied or interpreted a specific point of
law; (2) advances a relevant legal argument not previously considered by OWCP; or
(3) constitutes relevant and pertinent evidence not previously considered by OWCP.”13 Section
10.608(b) states that any application for review that does not meet at least one of the
requirements listed in section 10.606(b)(2) will be denied by OWCP without review of the merits
of the claim.14
ANALYSIS -- ISSUE 2
In this case, appellant did not show that OWCP erroneously applied or interpreted a point
of law or advance a new and relevant legal argument. The January 14, 2011 reconsideration
request did not provide additional arguments. With respect to additional evidence, appellant
submitted the January 6, 2011 report of Dr. Fleury. This report provided no additional relevant
evidence on the issue presented. Dr. Fleury referred to appellant filing a claim regarding an
“incident at work” without providing any additional detail or a factual background. Dr. Freeman
had previously noted an incident at work involving a money order, but Dr. Fluery did not provide
10

Disciplinary and leave matters are administrative functions of the employing establishment. J.C., 58 ECAB
594 (2007).
11

George H. Clark, 56 ECAB 162 (2004). 5 U.S.C. § 8101(2) provides that a physician includes, “surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by state law.”
12

5 U.S.C. § 8128(a)(providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”)
13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

5

any additional relevant information He stated that “adjustment problems” at work had improved
and did not establish a basis for a disability claim. This report does not constitute relevant and
pertinent evidence with respect to appellant’s claim for an employment-related emotional
condition.
The Board accordingly finds appellant did not meet the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by it or submit
relevant and pertinent evidence not previously considered by OWCP. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly declined to review the merits of the emotional condition claim.
On appeal, appellant argues that she did meet her burden of proof. She stated that “the
job” shows her workload had increased and she was not provided assistance and noted that she
had submitted reports from Dr. Freeman and Dr. Fleury, but as the Board has indicated above,
the only compensable work factor established is the performance of assigned work duties. There
is insufficient evidence to establish any other compensable work factors. As to medical
evidence, there must be a report with a complete history and a reasoned opinion on causal
relationship between a diagnosed condition and the compensable work factor.15 For the reasons
noted, appellant did not meet her burden of proof and the reconsideration request was
insufficient to warrant a merit review. She may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an emotional condition causally related to
compensable work factors. The Board further finds that OWCP properly denied the application
for reconsideration without review of the merits of the emotional condition claim.

15

See M.D., 59 ECAB 211 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 17, 2010 is modified with respect to compensable
work factors and affirmed as modified. The decision dated February 1, 2011 is affirmed.
Issued: December 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

